     Case 4:21-cv-00051-RSB-CLR Document 13 Filed 03/22/21 Page 1 of 4




               UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF GEORGIA
                    SAVANNAH DIVISION

QUINTON EDMOND,                      )
                                     )
              Plaintiff,             )
                                     )
v.                                   )              CV421-051
                                     )
BROOKS L. BENTON,                    )
C. BETTERSON, LOVE,                  )
C. WORTHEN, R. WILLIAMS,             )
AWE, and GATEWOOD,                   )
                                     )
              Defendants.            )

                                ORDER

     Before the Court are plaintiff’s motions for leave to amend his

complaint, reconsideration of the Court’s denial to appoint counsel, and

for an extension of time to comply with the Court’s Order of February 22,

2021. Doc. 8; doc. 9; doc. 10. For the below discussed reasons, these

motions are DENIED.

     Plaintiff seeks to amend his complaint to add the Georgia

Department of Corrections as a named defendant. Doc. 8. Generally, a

plaintiff is permitted to amend his complaint one time as a matter of

course during the initial stages of a case. Fed. R Civ. P. 15(a)(1). The

Court is not obligated to permit such amendment, however, when it would
     Case 4:21-cv-00051-RSB-CLR Document 13 Filed 03/22/21 Page 2 of 4




introduce a transparently frivolous or non-meritorious claim. Hall v.

United Ins. Co. of Am., 367 F.3d 1255, 1262–63 (11th Cir. 2004). The

Georgia Department of Corrections, as an instrumentality of the State of

Georgia, enjoys immunity from suit under the Eleventh Amendment to

the United States Constitution. Stevens v. Gay, 846 F.2d 113, 115 (11th

Cir. 1989) (“The Eleventh Amendment bars this action against the

Georgia Department of Corrections and Board of Corrections.” (citing

Alabama v. Pugh, 483 U.S. 781, 782 (1978))); see also Leonard v. Dep't of

Corr., 782 F. App'x 892, 894 (11th Cir. 2007) (noting the Eleventh

Amendment bars suit against the Georgia Department of Corrections). As

any claim against the Georgia Department of Corrections would be futile,

the motion to amend is DENIED. Doc. 8.

     Plaintiff has also filed a motion seeking reconsideration of the

Court’s denial of his motion for the appointment of counsel. Doc. 11. In

denying the motion, the Court observed that the symptoms of multiple

sclerosis might present a sufficient impediment to a litigant’s ability to

prosecute his case to warrant the appointment of counsel but concluded

that plaintiff’s current symptoms had not yet reached that level of

severity. Doc. 7 at 2–3 (citing McCarthy v. Weinberg, 753 F.2d 836, 838–
     Case 4:21-cv-00051-RSB-CLR Document 13 Filed 03/22/21 Page 3 of 4




39 (10th Cir. 1985)). Plaintiff now alleges that he is unable to write his

submissions and that his prior pleadings were drafted with the assistance

of prison legal aid. Doc. 9 at 1–2.

      As the Court explained in its prior Order, though the Court may

appoint counsel in a civil case, it should do so only in “exceptional

circumstances.” Wright v. Langford, 562 F. App’x 769, 777 (11th Cir.

2014) (citing Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999)). In this

circuit, the relevant consideration for whether the appointment of counsel

is appropriate “is whether the pro se litigant needs help in presenting the

essential merits of his or her position to the court. Where the facts and

issues are simple, he or she usually will not need such help.” McDaniels

v. Lee, 405 F. App’x 456, 457 (11th Cir. 2010) (quoting Kilgo v. Ricks, 983

F.2d 189, 193 (11th Cir. 1993)). To date, plaintiff has made numerous

filings in this case, including his initial complaint and six other motions or

requests. See docs. 1, 2–4, 8, 9, & 11. Though he alleges that these filings

were prepared with assistance, it does not appear that plaintiff is unable

to present his case at this time. Therefore, the motion for reconsideration

is DENIED. Doc. 9
    Case 4:21-cv-00051-RSB-CLR Document 13 Filed 03/22/21 Page 4 of 4




     Plaintiff has also filed a motion seeking an extension of the deadline

for return of his Consent to Collection of Fees from Trust Account and

Prisoner Trust Account Statement. Doc. 11 Both of these forms have now

been received by the Court. Doc. 10; doc. 12. Therefore, the motion for

an extension of time is DENIED as moot. Doc. 11.

     SO ORDERED, this 22nd day of March, 2021.



                                  _______________________________
                                  ____________
                                            _ ___________
                                                       _ ____
                                                           _______
                                                              _
                                  CHRISTOPHER
                                  CHHRISTTO OP
                                             PHER L. RAY  Y
                                  UNITED STATES  T S MAGISTRATE
                                             STATE     MAGISTR     JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA
